Exhibit 10.13




EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT




This EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”),
dated as of the 19th day of October, 2015, by and between PMI Holdings, Inc., a
Delaware corporation (the “Company”), and Brandon Solano, a resident of Powell,
Ohio (the “Executive”).
WHEREAS, the purpose and business of the Company is to operate a ‘take and bake’
pizza franchising business (the “Business”);
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company;
WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be available to the Company, and that Executive is willing and
able to render such services on the terms and conditions hereinafter set forth;
and
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions contained in this Agreement, to be effective on the date that
Executive commences employment with the Company (the “Effective Date”).
Executive’s employment with the Company shall continue, subject to earlier
termination of such employment pursuant to the terms hereof, until May 5, 201_
after the Effective Date (the “Employment Period”). Notwithstanding anything
herein to the contrary, this Agreement shall be of no force or effect until the
Effective Date. On May 5, 201_ and on each anniversary thereof, the Employment
Period shall be automatically extended for an additional twelve-month period.
The Company or Executive may elect to terminate the automatic extension of the
Employment Period by giving written notice of such election not less than ninety
(90) days prior to the end of the then current Employment Period.
2.Duties. During the Employment Period, Executive shall serve on a full-time
basis and perform services in a managerial capacity in a manner consistent with
Executive’s position as Chief Marketing Officer of the Company and Executive’s
duties and responsibilities shall include those duties reasonably assigned to
him from time to time by the Company’s Chief Executive Officer and Senior Vice
President of Technology. Executive shall devote his entire business time,
attention and energies (excepting vacation time, holidays, sick days and periods
of disability) and use his best efforts in his employment with the Company;
provided, however, that this Agreement shall not be interpreted as prohibiting
Executive from managing his personal affairs, engaging in charitable or civic
activities, or serving as a director of or providing services to another
business or enterprise (whether engaged in for profit or not; provided, however,
with respect to for profit businesses, Executive shall be limited to serving as
a director to three for-profit business enterprises other than the Company), so
long as such activities do not interfere in any material respect with the
performance of Executive’s duties and responsibilities hereunder.




--------------------------------------------------------------------------------




3.Compensation.
3.1Base Salary.
(a)In consideration of the services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary (the “Base Salary”) at the rate of
$310,000 per calendar year during his employment.
(b)The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried executives and shall be subject to all
necessary withholding taxes, FICA contributions and similar deductions in
accordance with the Company’s customary payroll procedures.
(c)The Base Salary will be reviewed on an annual basis by the Board and may be
increased based on individual performance and/or the performance of the Company.
3.2Bonus. During the Employment Period, Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) in an amount up to 40% of the Base Salary,
payable in accordance with the Company’s incentive compensation policy;
provided, that, such Annual Bonus shall in no event be paid later than March 15
of the calendar year immediately following the fiscal year to which such Annual
Bonus relates. The Annual Bonus shall be based upon the attainment of certain
targets as agreed upon by Executive and the Board with respect to the Company’s
financial performance for any fiscal year ending during the Employment Period.
The Annual Bonus shall be subject to all necessary withholding taxes, FICA
contributions and similar deductions.
3.3Incentive Shares. Within 60 days after the Effective Date, Executive may
purchase up to _____ shares of the Company’s common stock at $_____ per share,
that may be issued pursuant to the Company’s Management Incentive Plan (the
“Management Incentive Shares”). The Management Incentive Shares shall be split
____ shares time vesting and ____ shares performance vesting. Alternatively,
Executive may purchase the economic equivalent in options as a public company.
3.4Vacation. Executive shall be entitled to take vacation consistent with
Company policy, such vacation to extend for such periods and to be taken at such
intervals as shall be appropriate and consistent with the proper performance of
Executive’s duties hereunder.
3.5Benefits. During the term of Executive’s employment under this Agreement,
Executive shall be entitled to participate in any benefit plans (excluding any
severance or bonus plans unless specifically referenced in this Agreement)
offered by the Company as in effect from time to time (collectively, “Benefit
Plans”), on the same basis as that generally made available to other senior
executives of the Company, to the extent Executive may be eligible to do so
under the terms of any such Benefit Plan. Executive understands that any such
Benefit Plans may be terminated or amended from time to time by the Company in
its discretion.
4.Termination. Executive’s employment hereunder may be terminated as follows:
4.1Automatically in the event of the death of the Executive;


2

--------------------------------------------------------------------------------




4.2At the option of the Company, by written notice to Executive or his personal
representative in the event of the Permanent Disability of Executive. As used
herin, the term “Permanent Disability” shall mean a physical or mental
incapacity or disability which renders Executive unable to render the services
required hereunder (A) for one hundred eighty (180) days in any twelve (12)
month period or (B) for a period of ninety (90) consecutive days;
4.3At the option of the Company for Cause (as defined in Section 5.4);
4.4At the option of the Company at any time without Cause;
4.5At the option of Executive, at any time, for any reason, on one-hundred
eighty (180) days prior written notice to the Company;
4.6Immediately in the event of a breach by the Executive of Section 7 of this
Agreement; or
4.7At the option of Executive for Good Reason (as defined in Section 5.5), on
ninety (90) days prior written notice to the Company.
5.Payments.
5.1Death or Permanent Disability. Upon the termination of Executive’s employment
due to death or Permanent Disability, Executive or his legal representatives
shall be entitled to receive (i) an amount equal to Base Salary payable through
the date of termination and (ii) a pro rata portion of Executive’s Annual Bonus,
if any, for the applicable period of the calendar year for which Executive was
employed (which portion of the Annual Bonus shall be reasonably determined by
the Board at the end of the year in which termination occurs in accordance with
the Board’s bonus determination policies then in effect), payable at the same
time as such payment would have been made if not for Executive’s death or
Permanent Disability. Executive or his legal representatives shall also be
entitled to any accrued and unpaid vacation pay or other benefits which may be
owing in accordance with the Company’s policies.
5.2Termination Without Cause or by Executive for Good Reason. If Executive’s
employment is terminated by the Company at any time during the Employment Period
without Cause or by Executive at any time during the Employment Period for Good
Reason, Executive shall be entitled to receive (i) any accrued but unpaid Base
Salary through the date of termination; (ii) Base Salary through the one-year
anniversary of such date of termination, payable at the time such payments would
have otherwise been payable under this Agreement had the Executive not been
terminated; provided, however, that no portion of such severance pay shall be
paid to the Executive prior to the first regular payroll following the sixtieth
(60th) day of the date of the Executive’s termination of employment with the
Company (the “First Payroll Date”); (iii) a pro rata portion of Executive’s
Annual Bonus, if any, for the applicable period of the calendar year for which
Executive was employed (which portion of the Annual Bonus shall be reasonably
determined by the Board at the end of the year in which termination occurs in
accordance with the Board’s bonus determination policies then in effect),
payable at the same time as such payment would have been made if not for
termination of Executive’s employment with the Company as set forth in
Section 3.2 hereof, and (iv) continuation of group health benefits to the extent
authorized by and consistent with 29 U.S.C: § 1161 et seq. (commonly known as
(“COBRA”))


3

--------------------------------------------------------------------------------




starting on Executive’s termination of employment, with the cost of the regular
premium for such benefits shared in the same relative proportion by the Company
and the Executive as in effect immediately prior to the date of termination, for
a period of one year after the date of termination; provided, that, if Executive
does not execute a fully effective non-revocable release within sixty (60) days
of the termination of employment, then, beginning on the sixtieth (60th) day
following the termination of employment, the Company shall cease to provide to
Executive any such coverages and/or benefits under any of the applicable plans,
except to the extent required by law. Executive shall also be entitled to any
accrued and unpaid vacation pay or other benefits which may be owing in
accordance with the Company’s policies. In the case of cause (ii) in this
Section 5.2, the portion of the severance pay that would have been paid to the
Executive during the period between the date of termination of Executive’s
employment with the Company and the First Payroll Date shall be paid to the
Executive in a lump sum on the First Payroll Date and, thereafter, the remaining
portion of the severance pay shall be paid without delay over the time period
originally scheduled in this Section 5.2.
5.3Termination for Cause, by Executive without Good Reason or by Nonrenewal.
Except for Base Salary through the day on which Executive’s employment was
terminated and any accrued and unpaid vacation pay or other benefits which may
be owing in accordance with the Company’s policies or applicable law, Executive
shall not be entitled to receive severance or any other compensation or benefits
after the last date of employment with the Company upon the termination of
Executive’s employment hereunder by the Company for Cause pursuant to
Section 4.3, by Executive without Good Reason pursuant to Section 4.5 or as a
result of non-renewal by the Company or Executive pursuant to Section 1.
5.4Cause Defined. For purposes of this Agreement, the following shall constitute
“Cause” for termination:
(a)dishonest statements or acts of Executive with respect to the Company or any
affiliate of the Company;
(b)the commission by or indictment of Executive for (A) a felony or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);
(c)gross negligence, willful misconduct or insubordination of Executive with
respect to the Company or any affiliate of the Company; or
(d)material breach by Executive of any of Executive’s obligations to the
Company;
provided, that, in the case of clause (d), in the event that the Company
provides written notice of termination for Cause in reliance upon this Section
5.4, Executive shall have the opportunity to cure such circumstances within
thirty (30) days of receipt of such notice.
5.5Good Reason Defined. For purposes of this Agreement, the term “Good Reason”
shall mean, without Executive’s consent:
(a)the Company materially breached its obligations under this Agreement;


4

--------------------------------------------------------------------------------




(b)any material diminution of significant duties of the Executive; or
(c)a reduction in Executive’s Base Salary of 10% or more, other than pursuant to
a reduction applicable to all senior executives or employees generally;
provided, that, in each case, in the event that Executive provides written
notice of termination for Good Reason in reliance upon this Section 5.5, the
Company shall have the opportunity to cure such circumstances within thirty (30)
days of receipt of such notice.
5.6Condition to Payment. All payments and benefits due to Executive under this
Section 5 which are not otherwise required by law shall be contingent upon
(i) execution by Executive (or Executive’s beneficiary or estate) of a fully
effective and non-revocable general release of all claims to the maximum extent
permitted by law against the Company, its affiliates and its current and former
stockholders, directors, members, managers, employees and agents, in such form
as determined by the Company in its sole discretion within sixty (60) days of
Executive’s termination of employment and (ii) compliance by Executive with his
obligations under this Agreement, including, without limitation, the
restrictions on activities of Executive set forth in Section 7 and under any
stockholders or other agreement to which the Company and Executive are a party.
5.7No Other Severance. Executive hereby acknowledges and agrees that, other than
the severance payment described in Sections 5.2 hereof, upon termination,
Executive shall not be entitled to any other severance under any Company benefit
plan or severance policy generally available to the Company’s employees or
otherwise.
5.8Board Resignation. Upon termination of Executive’s employment for any reason,
Executive agrees to resign, as of the date of such termination and to the extent
applicable, as an officer and director of the Company and all of its
subsidiaries and affiliates.
5.9Survival. This Section 5 shall survive any termination or expiration of this
Agreement.
6.Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable and necessary expenses actually incurred by Executive directly in
connection with the business and affairs of the Company and the performance of
his duties hereunder, upon presentation of proper receipts or other proof of
expenditure and in accordance with such reasonable guidelines or limitations
established by the Board from time to time.
7.Non-Competition; Non-Solicitation; Confidentiality; Proprietary Rights.
7.1The Executive hereby agrees that during the period commencing on the date
hereof and ending on the date that is one year following the date of the
termination of Executive’s employment with the Company (the “Noncompetition
Period”), Executive will not, without the express written consent of the
Company, directly or indirectly, anywhere in the United States or in any foreign
country in which the Company has conducted business, is conducting business or
is then contemplating conducting business, engage in any activity which is, or
participate or invest in, or provide or facilitate the provision of financing
to, or assist (whether as owner, part-owner, shareholder, member, partner,
director, officer, trustee, employee, agent or consultant, or in any other
capacity), any business, organization or person other than the Company (or any
subsidiary or affiliate of the Company), and including any such business,
organization or person involving, or which is, a family member of


5

--------------------------------------------------------------------------------




Executive, whose business, activities, products or services are competitive with
any of the business, activities, products or services conducted, offered or then
contemplated to be conducted or offered by the Company or its subsidiaries or
affiliates; provided, however, nothing herein shall prohibit Executive from
being employed by any business, organization or person that operates in the
quick service restaurant industry and derives less than 10% of its total revenue
from the sale of pizza. Without implied limitation, the foregoing covenant shall
be deemed to prohibit (i) hiring or engaging or attempting to hire or engage for
or on behalf of Executive or any such competitor any officer or employee of the
Company or any of its direct and/or indirect subsidiaries and affiliates, or any
former employee of the Company and any of its direct and/or indirect
subsidiaries and affiliates who was employed during the six (6)-month period
immediately preceding the date of such attempt to hire or engage,
(ii) encouraging for or on behalf of Executive or any such competitor any such
officer or employee to terminate his or his relationship or employment with the
Company or any of its direct or indirect subsidiaries and affiliates,
(iii) soliciting for or on behalf of Executive or any such competitor any client
(including all franchisees) of the Company or any of its direct or indirect
subsidiaries and affiliates, or any former client (including all franchisees) of
the Company or any of its direct or indirect subsidiaries and affiliates who was
a client (including all franchisees) during the six (6)-month period immediately
preceding the date of such solicitation and (iv) diverting to any person (as
hereinafter defined) any client (including all franchisees) or business
opportunity of the Company or any of its direct or indirect subsidiaries and
affiliates.
Notwithstanding anything herein to the contrary, Executive may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than two percent (2%) of the equity of such
enterprise. Neither Executive nor any business entity controlled by Executive is
a party to any contract, commitment, arrangement or agreement which could,
following the date hereof, restrain or restrict the Company or any subsidiary or
affiliate of the Company from carrying on its business or restrain or restrict
Executive from performing his employment obligations, and as of the date of this
Agreement Executive has no business interests whatsoever in or relating to the
industries in which the Company or its subsidiaries or affiliates currently
engage, and other than passive investments in the shares of public companies of
less than two percent (2%).
7.2In the course of performing services hereunder, on behalf of the Company (for
purposes of this Section 7 including all predecessors of the Company) and its
affiliates, Executive has had and from time to time will have access to
Confidential Information (as defined below). Executive agrees (i) to hold the
Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any person (other than in the regular business of
the Company or its affiliates), and (iii) not to use, directly or indirectly,
any of the Confidential Information for any purpose other than on behalf of the
Company and its affiliates. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to Executive by the Company or are produced by
Executive in connection with Executive’s employment will be and remain the sole
property of the Company. Upon the termination of Executive’s employment with the
Company for any reason and as and when otherwise requested by the Company, all
Confidential Information (including, without limitation, all data, memoranda,
customer lists, notes, programs and other papers and items, and reproductions
thereof relating to the foregoing matters) in Executive’s possession or control,
shall be immediately returned to the Company. Executive recognizes that the
Company and its affiliates possess a proprietary interest in all of the
Confidential Information and have the exclusive right and privilege to use,
protect by copyright, patent or trademark, or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Executive, except as
otherwise


6

--------------------------------------------------------------------------------




agreed between the Company and Executive in writing. Executive expressly agrees
that any products, inventions, discoveries or improvements made by Executive or
Executive’s agents or affiliates in the course of Executive’s employment shall
be the property of and inure to the exclusive benefit of the Company. Executive
further agrees that any and all products, inventions, discoveries or
improvements developed by Executive (whether or not able to be protected by
copyright, patent or trademark) during the course of his employment, or
involving the use of the time, materials or other resources of the Company or
any of its affiliates, shall be promptly disclosed to the Company and shall
become the exclusive property of the Company, and Executive shall execute and
deliver any and all documents necessary or appropriate to implement the
foregoing.
7.3During and after Executive’s employment, Executive shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company. The Company shall reimburse Executive for any
reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of obligations pursuant to this Section 7.3.
7.4The term “Confidential Information” shall mean information belonging to the
Company which is of value to the Company or with respect to which Company has
right in the course of conducting its business and the disclosure of which could
result in a competitive or other disadvantage to the Company. Confidential
Information includes information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including, by way of example and without limitation, trade secrets,
ideas, concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, data, know-how, discoveries,
copyrightable materials, marketing plans and strategies, sales and financial
reports and forecasts, customer lists, studies, reports, records, books,
contracts, instruments, surveys, computer disks, diskettes, tapes, computer
programs and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company. Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company, as well as other information to which
Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of Executive’s duties under Section 7.2.
8.Remedies. It is specifically understood and agreed that any breach of the
provisions of Section 7 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company shall be entitled (a) to enforce the specific performance of this
Agreement by Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated and (b) to cease making any
payments or providing any benefit otherwise required by this Agreement,
including, without limitation, any severance payment required under Section 5.2,
in each case in addition to any other remedy to which the Company may be
entitled at law or in equity.


7

--------------------------------------------------------------------------------




9.Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.
10.Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:
If to the Company:


PMI Holdings, Inc.
c/o Papa Murphy’s International LLC
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662


With copies to (which shall not constitute notice):


Papa Murphy’s Holdings, Inc.
c/o Lee Equity Partners, LLC
650 Madison Avenue, 21 st Floor
New York, NY 10022
Attn:    Ben Hochberg
Yoo Jin Kim
Facsimile: (646) 781-3700


If to the Executive:


                
                
                


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 10.
11.Miscellaneous.
11.1Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound.


8

--------------------------------------------------------------------------------




11.2Entire Agreement; Amendment. This Agreement constitutes the entire Agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements, whether written or oral. This Agreement
may not be amended or revised except by a writing signed by the parties.
11.3Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company. Neither this Agreement nor any of the rights, duties or
obligations of Executive shall be assignable by Executive, nor shall any of the
payments required or permitted to be made to the Executive by this Agreement be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. All rights of Executive under this Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries. All amounts payable
to Executive hereunder shall be paid, in the event of Executive’s death, to the
Executive’s estate, heirs or representatives.
11.4Waiver of Breach. A waiver by either party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other or subsequent breach by the other party.
11.5Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA contributions, or other taxes, charges or deductions
which it is from time to time required to withhold. The Company shall be
entitled to rely on advice of counsel if any question as to the amount or
requirement of any such withholding shall arise.
11.6Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set‑off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates; provided, however, this set-off right is limited to actual amounts
owed by Executive to the Company (which, for the avoidance of doubt, shall
exclude any consequential or indirect damages).
11.7Section 409A.
(a)If any payment, compensation or other benefit provided to Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, then no portion of such “nonqualified
deferred compensation” shall be paid before the day that is 6 months plus one
(1) day after the date of termination (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. Notwithstanding the foregoing, to
the extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefor were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits


9

--------------------------------------------------------------------------------




during the six-month period and the Company shall pay Executive an amount equal
to the amount of such premiums paid by Executive during such six-month period
promptly after its conclusion.
(b)The parties hereto acknowledge and agree that the interpretation of
Section 409A of the Code and its application to the terms of this Agreement is
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code are intended to comply with Section 409A
of the Code. If, however, any such benefit or payment is deemed to not comply
with Section 409A of the Code, the Company and Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
of the Code will not apply or (ii) compliance with Section 409A of the Code will
be achieved; provided, that, neither the Company nor its employees or
representatives shall have liability to Executive with respect hereto.
(c)Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Seection 105(b)
of the Internal Revenue Code of 1986, as amended, solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.
(e)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.
11.8Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
11.9 Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
termination of Executive’s employment (including, without limitation, any claims
of unlawful employment discrimination whether based on age or otherwise) shall,
to the fullest extent permitted by law, be settled by arbitration in any forum
and form agreed upon by the parties or, in the absence of such an agreement,
under the auspices of the American Arbitration Association (“AAA”) in the city
of New York, NY, in the borough of M


10

--------------------------------------------------------------------------------




anhattan in accordance with the Employment Dispute Resolution Rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 11.9 shall be specifically enforceable. Notwithstanding the foregoing,
this Section 11.9 shall not preclude either party from pursuing a court action
for the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 11.9.
11.10Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COMPANY:


PMI HOLDINGS, INC.




By: /s/ Ken Callwell                    
Ken Calwell, Chief Executive Officer    


EXECUTIVE:




/s/ Brandon Solano                    
Brandon Solano




11